El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
La solicitud de certiorari que resolvemos tiene su origen en un pleito que el peticionario sigue ante el Tribunal de Dis-*360trito de Aguadilla contra la Sucesión de Pedro J. Arocena, representada por su viuda e bija sobre otorgamiento de escri-tura o abono de cantidad por deuda e indemnización de daños j perjuicios, y se pretende que expidamos el auto a fin de revisar una resolución del tribunal inferior que denegó la moción en que el demandante solicitaba no sólo que se elimi-nara una moción de los demandados para eliminar ciertos particulares de la demanda, sino también que se ordenase al .secretario que anotase la rebeldía de los demandados y regis-trase sentencia contra ellos; y para que revisemos también •otra resolución del tribunal que declaró con lugar la excep-ción de que la demanda no aduce becbos suficientes para deter-minar una causa de acción, que varias acciones ban sido inde-bidamente acumuladas y que la demanda es ambigua, ininteli-gible o dudosa, y que concedió al propio tiempo término al demandante para enmendar su demanda.
No procede que libremos el auto que se interesa, porque si bien esas dos resoluciones no son directamente apelables, pueden serlo, la última mediante sentencia que se registre contra el demandante si es que no enmienda su demanda, y la resolución anterior, que es interlocutoria, cuando conozca-mos en grado de apelación contra la sentencia dictada en el caso.
. La petición de certiorari debe ser negada.

Desestimada la solicitud y denegada la expe-dición del mandamiento.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.